              IN THE UNITED STATES DISTRICT    COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA


                         Alexandria Division




UNITED STATES OF AMERICA
ex rel., JON H. OBERG,

     Plaintiff,

V.                                Civil Action No. l:07-cv-960


NELNET, INC., ET AL.,

     Defendants.




                         Memorandum Opinion

     THIS MATTER comes before the Court on Defendant's Bill of


Costs (Dkt. 981) and Motion to Strike (Dkt. 992).

     Jon Oberg (Relator) brought this suit against Pennsylvania

Higher Education Assistance Agency (Defendant) and numerous

other student loan financing and related companies under the

False Claims Act. Relator alleged that the defendants

fraudulently claimed hundreds of millions of dollars in federal

student-loan interest-subsidy payments from 2002 to 2006.

Relator alleged that Defendant used pre-October 1, 1993 tax-

exempt bond proceeds to unlawfully make or buy additional loans

that were guaranteed the minimum 9.5% yield, which was

prohibited by the 1993 repeal of the 9.5% Special Allowance

Payments and regulations put in place by the Department of

Education that were meant to phase out the Payments.
